DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 12 and dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 12 recite “said endoscope”.  There is insufficient antecedent basis for this limitation in the claim.  An endoscope has not been considered positively recited.  The mention of “other instruments” in the context of possible instruments enabled to be inserted into the claimed “hollow probe” in the preamble is not considered to positively recite an endoscope required in the device.
Claims 1 and 12 recite “the sleeve-covered-sheath”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites “a clutch for selectively clasping said sheath sleeve and/or sleeve-covered-sheath”.  There is insufficient antecedent basis for this limitation, “sheath sleeve” in the claim.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 7, 9, 12, 13, 15, 16, 18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Viebach et al. US6,077,219 and further in view of Bonadio et al. US2004/0243144 and Ouchi US6,503,192.
For claims 1 and 12, Viebach discloses a “hollow probe (roll-back tube 2 and related components; fig 1) enabling insertion and accommodation of endoscopic and other instruments ("endoscope"), which advances within a lumen, comprising: 
a central valve unit (drive sleeve 5 and drive mechanism 10; fig 1) comprising a central bore having a proximal end and a distal end, and at least one valve (valve depicted as fig 1A in fig 1) for controlling the introduction and withdrawal of fluid (lubricant in admission device 19; fig 2) into said central bore; 
a flexible sleeve (roll-back tube 2), impermeable to said fluid and sealingly anchored to said central valve unit on both said distal end and said proximal end (6:62-67 describes the guide sleeve “fastened” to the distal end and “fixed” to the proximal end)”.
Viebach does not disclose:
“a sliding tubular sheath movably disposed inside said central valve unit” and correspondingly configuring “said sleeve being folded over to cover both the inside and outside of said sheath to sealingly envelop said sheath and contain said fluid, together with said valve unit, while allowing sliding of the sleeve-covered-sheath”.  Bonadio teaches in the same field of endeavor, a tubular sheath covered with a sleeve for assisting insertion of instruments into a lumen comprising a skeletal member 6 configured within the inflation space of an evertable tube 3 (fig 1-4; [0081-0088]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the modification of Bonadio into the invention of Viebach in order to configure the hollow probe e.g. as claimed because provides “assisting advancement of a probe” (Bonadio: [0081]), specifically, longitudinal insertion rigidity and guidance which can be extended distally and further into the lumen as necessary. 
“an endoscope adapter mountable to the proximal end of said sleeve-covered-sheath, for allowing insertion of said endoscope through the adapter into said sleeve-covered-sheath, wherein said adapter comprises at least one gasket for sealing at least one gap between said endoscope and said sleeve-covered-sheath for withholding fluids from escaping through said at least one gap”.  Ouchi teaches in the same field of endeavor, an insertion facilitating device as in fig 7 (as the claimed endoscope adapter) with pressure leakage prevention ring 12 for sealing gaps (as the claimed at least one gasket – see fig 6 for function) to be configured over the proximal end of the device of Viebach, i.e. the roll-back tube 2 in order to contain leakage between the roll-back tube 2 and the proximal end of the inserted endoscope shaft 1.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the modification of Ouchi into the invention of Viebach in order to configure the hollow probe e.g. as claimed because it helps contain leakage from around the proximal end of the endoscope.
Specifically for claim 12, modified Viebach as above discloses a “method for propelling a hollow probe within a lumen (roll-back tube 2 and related components; fig 1), the probe enabling insertion and accommodation of endoscopic and other instruments ("endoscope"), comprising the procedures of:
inserting a flexible sleeve within a tubular sheath (Bonadio: a tubular sheath covered with a sleeve for assisting insertion of instruments into a lumen comprising a skeletal member 6 configured within the inflation space of an evertable tube 3; fig 1-4; [0081-0088]); 
sliding said sheath within a central bore of a central valve unit (Viebach: drive sleeve 5 and drive mechanism 10; fig 1); 
folding over a proximal sleeve portion and a distal sleeve portion of said sleeve inside out over both ends of said sheath to cover both the inside of said sheath and the outside of a proximal sheath portion and a distal sheath portion of said sheath (Viebach: drive sleeve 5 and drive mechanism 10; fig 1; and Bonadio: fig 1-4; [0081-0088]); 
anchoring said proximal sleeve portion to a proximal bore end of said central bore and said distal sleeve portion to a distal bore end of said central bore, such that said sleeve together with said valve unit envelop said sheath (Viebach: 6:62-67 describes the guide sleeve “fastened” to the distal end and “fixed” to the proximal end); 
inserting a distal tip portion of said sleeve-covered-sheath into said lumen (Bonadio: [0081-0086]); 
advancing and retracting said sheath within said lumen while maintaining said sheath covered by said sleeve (modified Viebach as provided with a skeletal member 6 configured within the inflation space of an evertable tube 3 of Bonadio); and 
coupling said endoscope and said sleeve-covered-sheath, with an endoscope adapter (Ouchi: an insertion facilitating device as in fig 7 with pressure leakage prevention ring 12) mountable to the proximal end of said sleeve-covered-sheath, said coupling comprises 
inserting said endoscope through said adapter into said sleeve-covered-sheath (Ouchi: fig 6 or 8 shows the adapter with an actively utilized endoscope in the lumen); and 
sealing at least one gap between said endoscope and said sleeve-covered-sheath to withhold body fluids from escaping through said at least one gap (Ouchi: pressure leakage prevention ring 12; fig 7)”.
For claims 2 and 13, Viebach does not disclose the “probe according to claim 1, wherein said endoscope adapter comprises body fluids removal port for allowing removal of said body fluids when disposed in the cavity confined between said adapter, said endoscope said sleeve-covered-sheath”.  Ouchi in an alternative embodiment teaches a discharge port 10e (as the body fluids removal port) that allows removal of body fluids (4:39-52).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the modification of the alternative embodiment of Ouchi into the invention of Viebach in order to configure the hollow probe e.g. as claimed because allows collected waste removal (Ouchi: 4:39-45).
For claim 3, Viebach does not disclose the “probe according to claim 1, wherein said endoscope adaptor comprises a clutch for selectively clasping said sheath sleeve and/or sleeve-covered-sheath”.  The clutch as also described in the specification at page 28 is a clamp for clamping the sleeve and sheath, i.e. clamping down on a tool inserted within the lumen.  Bonadio teaches in the same field of endeavor, such a clamp 32, fig 29-30, [0103-0105].  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the modification of Bonadio into the invention of Viebach in order to configure the hollow probe e.g. as claimed because allow securing the sleeve and sheath for alignment (Bonadio: [0107]).
For claim 4 and 15, Viebach does not disclose the “probe according to claim 1 wherein said endoscope adapter comprises an adapter housing sealingly mounted to said proximal end of said sleeve-covered-sheath”.  Modified Viebach as in claim 1 provides a seal on the proximal end of the adapter (Ouchi: fig 1).  The claims requires a seal on the distal end of the adapter, to couple to the proximal end of said sleeve-covered-sheath.  Ouchi teaches in the same field of endeavor, an adaptor with a distal seal/pressure leakage prevention ring 12 (fig 8; 4:24-31).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the modification of Ouchi into the invention of Viebach in order to configure the hollow probe e.g. as claimed, having a seal at the distal end of the adapter because it helps prevent leakage distally from the adapter.
For claim 5 and 16, modified Viebach discloses the “probe according to claim 4, wherein said at least one gasket comprises at least one of: a housing-endoscope sealing gasket (Viebach: pressure leakage prevention ring 12 as in fig 7); and a housing-sheath sealing gasket (Viebach: pressure leakage prevention ring 12 as in fig 8)”.
For claim 7 and 18, Viebach does not disclose the “probe according to claim 4, wherein said adapter housing comprises a tubular shell that covers said proximal end of said sleeve-covered-sheath, wherein said shell comprises at least two portions that can be releasably secured to each other to form said tubular shell and to be fastened around said sleeve-covered-sheath”.  To this end, Viebach does disclose securing a cuff onto a shaft by providing for two symmetrically divisible half shells (13:32-36).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate this modification into the invention of modified Viebach as in claim 4, by modifying the adapter of Ouchi to be two symmetrically divisible half shelf, in order to configure the hollow probe e.g. as claimed “so that it can be applied better to the endoscope shaft 1” (Viebach: 13:35-36), i.e. laterally mounted and not axially mounted which would require threading through all axial components which may be present.
For claim 9 and 20, modified Viebach discloses the “probe according to claim 1, wherein said adapter is sealingly coupled to a proximal end of said valve unit”.  Modified Viebach as in claim 1 provides a seal on the proximal end of the adapter (Ouchi: fig 1).  The claims requires a seal on the distal end of the adapter to couple to the proximal end of guide sleeve 5 of Viebach, e.g. as in fig 3.  Ouchi teaches in the same field of endeavor, an adaptor with a distal seal/pressure leakage prevention ring 12 (fig 8; 4:24-31).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the modification of Ouchi into the invention of Viebach in order to configure the hollow probe e.g. as claimed, having a seal at the distal end of the adapter to attach to the guide sleeve because it helps prevent leakage distally from the adapter.
Claims 6 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Viebach et al. US6,077,219, Bonadio et al. US2004/0243144, and Ouchi US6,503,192 as applied to claim 1 above, and further in view of Green US5,797,835.
For claim 6 and 17, Viebach does not disclose the “probe according to claim 1, wherein said endoscope adapter comprises an endoscope handle fastening fixture for allowing placement of an endoscope handle”.  Green teaches in the same field of endeavor, an endoscope handle fastening fixture (link member 80 and second cannula 60; fig 1).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the modification of Green into the invention of Viebach in order to configure the hollow probe e.g. as claimed because it allows holding of the endoscope or any other tool without occupying an additional hand.
Claims 8, 10, 11, 19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Viebach et al. US6,077,219, Bonadio et al. US2004/0243144, and Ouchi US6,503,192 as applied to claim 4 above, and further in view of Saadat et al. US2006/0258909.
For claim 8 and 19, Viebach does not disclose the “probe according to claim 4, wherein said adapter housing comprises a flexible tubular portion that allows extension and contraction thereof to facilitate free insertion and retraction movement of said endoscope within said sleeve-covered-sheath while keeping a distal sealing end of said housing sealingly engaging said sleeve, and/or a proximal end of said housing sealingly engaging said endoscope”.  The claimed flexible tubular portion is a collapsible or “accordion” portion of the housing shaft.  As such, Saadat teaches in the same field of endeavor, a sheath 10 with an accordion portion 16 as seen in fig 2C, [0044] allowing extension and contraction as claimed.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the modification of Saadat into the invention of Viebach in order to configure the hollow probe e.g. as claimed because it provides for a “compact configuration” (Saadat: [0044]).
For claim 10, Viebach does not disclose the “probe according to claim 9, wherein said adapter comprises a flexible portion that allows extension and contraction thereof to facilitate free insertion and retraction movement of said endoscope within said sleeve-covered-sheath and said adapter”.  Saadat teaches in the same field of endeavor, a sheath 10 with an accordion portion 16 as seen in fig 2C, [0044] allowing extension and contraction as claimed.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the modification of Saadat into the invention of Viebach in order to configure the hollow probe e.g. as claimed with an accordion portion anywhere along the length of the shaft because it provides for a “compact configuration” (Saadat: [0044]).
For claim 11 and 21, modified Viebach discloses the “probe according to claim 10 wherein said flexible portion comprises at least one of: a flexible proximal portion of said adapter; a flexible distal portion of said adapter; and a flexible portion sealingly couples a distal end of a housing of said adapter and a proximal end of said valve unit (modified Viebach as in claim 10 provides for the accordion portion anywhere along the length of the shaft, i.e. at a proximal portion or distal portion as claimed)”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE K WOO whose telephone number is (571)272-0837. The examiner can normally be reached M-F 2p-10p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jae Woo/Examiner, Art Unit 3795                                                                                                                                                                                                        
/RYAN N HENDERSON/Primary Examiner, Art Unit 3795